COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00241-CR


DONNELL PARKER                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1519847D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Donnell Parker attempts to appeal from his conviction for

robbery causing bodily injury. See Tex. Penal Code Ann. § 29.02 (West 2011).

Parker pleaded guilty pursuant to a plea bargain, and in accordance with the plea

bargain, the trial court sentenced him to two years’ confinement. The trial court’s




      1
       See Tex. R. App. P. 47.4.
certification states that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On May 29, 2018, we notified Parker that his appeal could be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before June 8, 2018, showing grounds for

continuing this appeal. See Tex. R. App. P. 25.2(d), 44.3. Parker did not file a

response.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                    PER CURIAM


PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 19, 2018




                                         2